[Cite as State v. Roswell, 2022-Ohio-260.]


                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                     CASE NO. 2021-P-0045

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

GARY A. ROSWELL,
                                                   Trial Court No. 2020 CR 00440
                 Defendant-Appellant.


                                             OPINION

                                      Decided: January 31, 2022
                                         Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

James R. Eskridge, Megargel & Eskridge Co., LPA, 231 South Chestnut Street,
Ravenna, OH 44266 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Gary A. Roswell, appeals the denial of his Motion to

Suppress. For the following reasons, we affirm the decision of the court below.

        {¶2}     On June 12, 2020, Roswell was indicted for Obstructing Justice, a felony of

the fifth degree in violation of R.C. 2921.32. A second Obstructing Justice count was

added in a supplemental indictment.

        {¶3}     On November 12, 2020, Roswell filed a Motion to Suppress statements

made as a result of roadside questioning, which was heard on November 30.
       {¶4}   On February 1, 2021, the trial court denied the Motion. The court made the

following factual findings:

                    On May 22, 2020, at approximately 10:21 p.m., Deputy
              Bradley of the Portage County Sheriff’s Department was on duty on
              Route 59 in Ravenna Township, Portage County, Ohio.

                     The deputy saw the Defendant’s vehicle pull out of the drive
              of a known drug house. Deputy Bradley followed the vehicle and
              was unable to observe a visible license plate. The officer observed
              the vehicle commit a marked lanes violation, which prompted the
              deputy to pull the vehicle over.

                    When the official initiated the stop, he saw the front-seat
              passenger crawl into the backseat.

                    The vehicle was stopped on State Route 59 and Shorr Street.
              Deputy Diemert of the Portage County Sheriff’s Department arrived
              soon after the stop to assist Officer Bradley.

                    Diemert approached the vehicle and determined Clifford
              Parham was the passenger in the backseat. The officer could not
              see the other individual who crawled into the backseat.

                      The officers asked the driver to exit the vehicle. He was asked
              where he was going and what he was doing. The Defendant told the
              officers that he picked up Mr. Parham and was taking him to the
              drive-through. When asked both Mr. Roswell and Mr. Parham
              claimed no one else was in the vehicle.

                     Upon further questioning, the Defendant stated that they had
              pulled into the Dollar General on Rout[e] 59, as well, and the store
              was not open.

                      The officer asked the Defendant for permission to search the
              vehicle, which was granted. The deputy found a me[t]al spoon in the
              front passenger side of Defendant’s vehicle. A female was located
              in the trunk area of the vehicle. She stated she crawled into the trunk
              because she had an outstanding warrant.



                                             2

Case No. 2021-P-0045
                     After locating the female passenger, Cherish Hill in the trunk
              of the vehicle, the officers handcuffed her and read her Miranda
              Rights.

                      The officers then began to question Roswell again, asking him
              what was really going on. The Defendant told the officers that he
              picked Ms. Hill and Mr. Parham up to take them to the drive-through
              and then went to a house on State Route 59 and Shorr. The
              Defendant stated the person they were looking for was not home, so
              they left. Mr. Parham, when asked said, that they were going to pick
              up a friend, but he could not remember the person’s name.

                     The officers, when questioned during the suppression
              hearing, admitted Miranda Warnings were not given to the
              Defendant, and that he was not free to leave the scene during their
              investigation.

The court concluded that the questioning of Roswell did not constitute custodial

interrogation: “A noncustodial situation does not become a custodial one simply because

the person is questioned.”

       {¶5}   On February 25, 2021, Roswell pled no contest to one count of Obstructing

Justice.

       {¶6}   On April 5, 2021, Roswell was sentenced to 12 months in the Intensive

Supervision Program of the Portage County Adult Probation Department and 48

additional months under the General Division of Adult Probation.

       {¶7}   On April 27, 2021, Roswell filed a Notice of Appeal. On appeal, he raises

the following assignment of error: “The Trial Court erred as a matter of law in overruling

Appellant’s Motion to Suppress Evidence.”

       {¶8}   “Appellate review of a motion to suppress presents a mixed question of law

and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

“[A]n appellate court must accept the trial court’s findings of fact if they are supported by

                                             3

Case No. 2021-P-0045
competent, credible evidence,” but “must then independently determine, without

deference to the conclusion of the trial court [i.e., de novo], whether the facts satisfy the

applicable legal standard.” Id.

       {¶9}   “In Miranda [v. Arizona], 384 U.S. [436,] 444, 86 S.Ct. 1602, 16 L.Ed.2d 694

[(1966)], the United States Supreme Court established procedural safeguards for

securing the privilege against self-incrimination guaranteed by the Fifth Amendment to

the United States Constitution.” Cleveland v Oles, 152 Ohio St.3d 1, 2017-Ohio-5834, 92

N.E.3d 810, ¶ 8; Malloy v. Hogan, 378 U.S. 1, 8, 84 S.Ct. 1489, 12 L.Ed.2d 653 (1964)

(“[t]he Fourteenth Amendment secures against state invasion the same privilege that the

Fifth Amendment guarantees against federal infringement–the right of a person to remain

silent unless he chooses to speak in the unfettered exercise of his own will”); Ohio

Constitution, Article I, Section 10 (“[n]o person shall be compelled, in any criminal case,

to be a witness against himself”).

       {¶10} “The procedural safeguards identified in Miranda apply only when one is

subjected to custodial interrogation.” State v. Hoffner, 102 Ohio St.3d 358, 2004-Ohio-

3430, 811 N.E.2d 48, ¶ 26. “A custodial interrogation is ‘questioning initiated by law

enforcement officers after a person has been taken into custody or otherwise deprived of

his freedom of action in any significant way.’” Oles at ¶ 9, quoting Miranda at 444.

       {¶11} In Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317

(1984), the United States Supreme Court addressed the issue of “whether the roadside

questioning of a motorist detained pursuant to a routine traffic stop should be considered

‘custodial interrogation.’” Id. at 435. The Court concluded that the “noncoercive aspect

of ordinary traffic stops prompts us to hold that persons temporarily detained pursuant to


                                             4

Case No. 2021-P-0045
such stops are not ‘in custody’ for the purposes of Miranda.” Id. at 440. Although the

stopping of an automobile and the detention of its occupants constitutes a “seizure” within

the meaning of the Fourth Amendment, the circumstances of the usual traffic stop are

more akin to an investigative detention or “Terry stop” rather than to a formal arrest. Id.

at 436-439. “Typically, this means that the officer may ask the detainee a moderate

number of questions to determine his identity and to try to obtain information confirming

or dispelling the officer’s suspicions.” Id. at 439. However, “[i]f a motorist who has been

detained pursuant to a traffic stop thereafter is subjected to treatment that renders him ‘in

custody’ for practical purposes, he will be entitled to the full panoply of protections

prescribed by Miranda.” Id. at 440.

       {¶12} In reaching its conclusions, the Supreme Court in Berkemer noted the

following:

                     Two features of an ordinary traffic stop mitigate the danger
              that a person questioned will be induced to “speak where he would
              not otherwise do so freely,” Miranda v. Arizona, 384 U.S., at 467.
              First, detention of a motorist pursuant to a traffic stop is
              presumptively temporary and brief. The vast majority of roadside
              detentions last only a few minutes. A motorist’s expectations, when
              he sees a policeman’s light flashing behind him, are that he will be
              obliged to spend a short period of time answering questions and
              waiting while the officer checks his license and registration, that he
              may then be given a citation, but that in the end he most likely will be
              allowed to continue on his way. In this respect, questioning incident
              to an ordinary traffic stop is quite different from stationhouse
              interrogation, which frequently is prolonged, and in which the
              detainee often is aware that questioning will continue until he
              provides his interrogators the answers they seek. See id., at 451.

                     Second, circumstances associated with the typical traffic stop
              are not such that the motorist feels completely at the mercy of the
              police. To be sure, the aura of authority surrounding an armed,
              uniformed officer and the knowledge that the officer has some
              discretion in deciding whether to issue a citation, in combination,
              exert some pressure on the detainee to respond to questions. But
                                             5

Case No. 2021-P-0045
              other aspects of the situation substantially offset these forces.
              Perhaps most importantly, the typical traffic stop is public, at least to
              some degree. Passersby, on foot or in other cars, witness the
              interaction of officer and motorist. This exposure to public view both
              reduces the ability of an unscrupulous policeman to use illegitimate
              means to elicit self-incriminating statements and diminishes the
              motorist’s fear that, if he does not cooperate, he will be subjected to
              abuse. The fact that the detained motorist typically is confronted by
              only one or at most two policemen further mutes his sense of
              vulnerability. In short, the atmosphere surrounding an ordinary traffic
              stop is substantially less “police dominated” than that surrounding
              the kinds of interrogation at issue in Miranda itself, see 384 U.S., at
              445, 491-498, and in the subsequent cases in which we have applied
              Miranda.

(Footnotes omitted.) Id. at 437-439.

       {¶13} Berkemer has been applied in several decisions of the Ohio Supreme Court

as well as this court. In State v. Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849 N.E.2d

985, the Supreme Court determined that a motorist, detained pursuant to a routine traffic

stop, was subjected to treatment that rendered him “in custody” for practical purposes

and, therefore, was entitled to Miranda’s protections. The Court noted that Farris was

subjected to an “extended detention * * * not based upon the purpose of the original stop,

excessive speed, but * * * upon [Officer] Menges’s detection of the scent of burnt

marijuana.” Id. at ¶ 12. Moreover, “Menges patted down Farris, took his car keys,

instructed him to enter the cruiser, and told Farris that he was going to search Farris’ car

because of the scent of marijuana.” Id. at ¶ 14. In light of these circumstances, the Court

concluded that “a reasonable man in Farris’s position would have understood himself to

be in custody of a police officer as he sat in the cruiser.” Id.

       {¶14} In Oles, 152 Ohio St.3d 1, 2017-Ohio-5834, 92 N.E.3d 810, the Supreme

Court reached a contrary conclusion, despite the motorist being questioned inside a

police cruiser. The Court structured its analysis around three considerations. First, the
                                              6

Case No. 2021-P-0045
intrusion was minimal: The stop occurred “in public view on the highway shoulder, and

the trooper preformed procedures typical of a traffic stop.” Id. at ¶ 26. Unlike the officer

in Farris, the trooper in Oles “did not perform a pat-down search,” “did not indicate that

he wanted to search Oles’s vehicle,” and “permitted Oles to keep the vehicle’s keys during

the traffic stop.” Id.

       {¶15} Second, the questioning and detention were brief: “The trooper had a brief

conversation with Oles to discern whether the odor of alcohol originated from Oles himself

or from somewhere else in his car.” Id. at ¶ 27.

       {¶16} Third, the interaction was nonthreatening or nonintimidating: Oles was not

handcuffed and did not object to the trooper’s requests or questions which, in turn, were

not “overly repetitive.” Id. at ¶ 28. In Farris, by contrast, the officer “made it known that

he suspected illegal conduct (i.e., that he smelled marijuana), told Farris that he would

search the car, and the asked about illegal drugs and drug paraphernalia that he might

find in the car.” Id.

       {¶17} In State v. Serafin, 11th Dist. Portage No. 2011-P-0036, 2012-Ohio-1456,

this court held that Miranda warnings were not required when a trooper questioned a

motorist, seated in the officer’s vehicle, about how much he had had to drink. We noted

that “Serafin was allowed to keep his keys and to keep his vehicle running and Trooper

Ganley gave no indication that the detention would extend beyond the purposes of the

initial stop for Speeding.” Id. at ¶ 35. As in Farris, the motorist in Serafin was subjected

to a pat-down search but we found this did not alter the non-custodial nature of the

questioning: The search was nominally consensual – the trooper asked if he could




                                             7

Case No. 2021-P-0045
conduct a pat-down search for weapons – and concluded the search in a few seconds.

Id. at ¶ 38.

        {¶18} In State v. Brocker, 11th Dist. Portage No. 2014-P-0070, 2015-Ohio-3412,

this court again found Miranda warnings were not warranted despite the motorist being

questioned in a patrol car: “the detention was brief”; “the questioning was neither lengthy

nor intimidating”; and “[t]he trooper did not take appellant’s keys and did not search

appellant’s vehicle.” Id. at ¶ 18.

        {¶19} In State v. Ferrell, 2017-Ohio-9341, 91 N.E.3d 766 (11th Dist.), this court

found that the passenger in a vehicle was entitled to Miranda warnings in the course of a

traffic stop. The passenger was removed from the vehicle and, during a non-consensual

pat-down search1, a white substance was found in his socks. Id. at ¶ 3 and 32. With

three officers present, Ferrell was asked twice what the substance was but did not

respond. Id. at ¶ 33. He was then handcuffed and asked by one of the officers: are you

“gonna be honest with me upfront, or are you gonna make it hard on yourself” since “I’m

a nice guy as long as people are honest.” Id. at ¶ 34. At this point, when Ferrell admitted

the substance was dope, he was deemed in custody for the purposes of Miranda. Id. at

¶ 37.

        {¶20} Finally, in State v. Benson, 11th Dist. Ashtabula No. 2018-A-0054, 2019-

Ohio-3234, this court found that a passenger in a vehicle was entitled to Miranda warnings

after admitting to the possession of drugs. While she was still a passenger in the vehicle,

the officers’ questioning of Benson reflected their suspicions that she was in possession

of drugs: “I can already see how nervous you are getting”, “[y]ou got something on you”,


1. Ferrell gave consent for a search of his pockets, but officers expanded the scope of the search to include
his socks where drugs were found. Id. at ¶ 21.
                                                     8

Case No. 2021-P-0045
“where’s it at?”, “tell the truth,” and “be honest.” Id. at ¶ 9. The vehicle in which she was

a passenger was “blocked in the rear by three police cruisers” and she was confronted

by five officers upon exiting. Id. at ¶ 53. This court relied heavily on the nature of the

officers’ questioning of Benson in concluding that the Miranda warnings should have been

given. “The questions from the outset of the stop were investigative as to Ms. Benson’s

crime of possession and possession for sale. Once Ms. Benson admitted to having

‘speed,’ and the police removed her from the vehicle, she was for all intents and purposes

‘in custody.’” Id. at ¶ 56.

       {¶21} Roswell      argues   that   the   following   circumstances   compelled    the

administration of the Miranda warnings before questioning him: “1) Appellant was

detained by the side of the road during a traffic stop in which he was the driver of his own

vehicle, 2) at the time Appellant was questioned, he was a criminal suspect as the vehicle

he was driving was leaving a ‘known drug house’ in the City of Ravenna and a female

passenger was observed jumping from the front passenger seat into the rear seats of the

car and thereafter investigating officers could not see her person anymore because she

was hiding in the trunk, 3) Appellant’s freedom to leave was restricted as his driver’s

license was in the possession of the investigating deputy and the investigating deputy

stated [during the suppression hearing] that he was not free to leave * * *[,] 4) there were

3 law enforcement officers there in total, 5) and he was not free to disobey the Deputies[’]

command to exit the vehicle upon the Deputy initially approaching his car.” Brief of

appellant at 11.

       {¶22} Upon due consideration, we conclude that Roswell was not “in custody” for

the purposes of requiring Miranda warnings prior to questioning. The stop in the present


                                                9

Case No. 2021-P-0045
case was a traffic stop and so, under Berkemer, Miranda warnings were not necessary

unless Roswell were subjected to treatment that rendered him “in custody” for practical

purposes. He was stopped for license plate and marked lanes violations, but further

suspicions were immediately raised when one of the three passengers in the vehicle

crawled into the backseat and disappeared.                Two officers approached the vehicle.

Bradley primarily engaged with Roswell while Diemert focused on the other passenger,

Parham. A third officer arrived at the scene, but nothing in the record indicates what

interaction, if any, she had with Roswell.

         {¶23} The questioning of Roswell was neither intrusive, extended, nor

threatening/intimidating. Officer Bradley asked for his license and had him exit the

vehicle. But Roswell was not searched, handcuffed, or placed in a police cruiser and his

vehicle remained running during the encounter. Roswell was asked about where he was

coming from and going to and whether there was anyone else in the vehicle. He then

gave consent to search his vehicle. After Hill was discovered in the trunk, Bradley

returned to Roswell, still standing outside his vehicle, and asked, “what was really going

on?”.2

         {¶24} Several points should be made in support of the holding that Miranda

warnings were not necessary.              The fact that Roswell drew the attention of law

enforcement because he was observed leaving a known “drug house” is of no import in

the present case as that fact had no discernable influence on the officer’s conduct.

Roswell was not questioned about narcotics and his person was not searched. Roswell



2. We acknowledge that Roswell distinguishes between the questioning that occurred before and after the
discovery of Hill. In the present case, however, neither the discovery of Hill nor the question “what was
really going on” materially alter the analysis as to whether Miranda warnings were required.
                                                   10

Case No. 2021-P-0045
may have been the subject of a narcotics investigation at the time of the stop, but this did

not render him “in custody” for the purposes of Miranda. As the United States Supreme

Court recognized: “A policeman’s unarticulated plan has no bearing on the question [of]

whether a suspect was ‘in custody’ at a particular time; the only relevant inquiry is how a

reasonable man in the suspect’s position would have understood the situation.”

Berkemer, 468 U.S. at 442, 104 S.Ct. 3138, 82 L.Ed.2d 317.

       {¶25} The officers’ observation of a third person in the vehicle and request to

search the vehicle did not alter the nature of the stop. The Supreme Court compared the

typical traffic stop to a Terry stop in which an officer may ask “a moderate number of

questions * * * to try to obtain information confirming or dispelling the officer’s suspicions.”

Id. at 439. Roswell and Parham were asked if anyone else was in the vehicle and then

consent to search the vehicle was requested and given.               The additional intrusion

occasioned by the suspicions regarding a third passenger was relatively minimal and

wholly justified by concern for the officers’ safety. Moreover, there is nothing inherently

illegal about hiding a passenger in the trunk unlike, by contrast, there is about hiding

weapons or narcotics.       Hiding a person is highly suspicious but not necessarily

incriminating.

       {¶26} The fact that Roswell was not free to leave the scene or disobey the officers’

commands did not render him “in custody.”            The United States Supreme Court in

Berkemer recognized that, “[u]nder the law of most States, it is a crime either to ignore a

policeman’s signal to stop one’s car or, once having stopped, to drive away without

permission,” and that “few motorists would feel free either to disobey a directive to pull

over or to leave the scene of a traffic stop without being told they might do so.” Id. at.


                                              11

Case No. 2021-P-0045
436. Nevertheless, the Court concluded that the typical traffic stop did not trigger Miranda

warnings. The Ohio Supreme Court further clarified this point by noting the distinction

between being “free to leave” and being “in custody”:

              [T]he relevant inquiry is whether a reasonable person in the
              suspect’s position would have understood himself or herself to be in
              custody. This nuance is important and well reasoned. If the inquiry
              were whether the driver felt free to leave, then every traffic stop could
              be considered a custodial interrogation * * *. And a law-enforcement
              officer, in the midst of investigating a traffic stop and performing all
              its attendant procedures, would not consider a driver free to leave
              unless given permission. But “not free to leave” and “in custody” are
              distinct concepts.

Oles, 152 Ohio St.3d 1, 2017-Ohio-5834, 92 N.E.3d 810, at ¶ 30.

       {¶27} In conclusion, this is not the situation in Benson where the suspect was

confronted by five officers asking pointed questions about her already admitted drug

possession. Nor is it the situation in Ferrell where the suspect was subjected to a non-

consensual search, handcuffed, and questioned repeatedly in a threatening manner. In

the present case, Roswell was not subjected to pressures in the course of the traffic stop

that sufficiently impaired the free exercise of his privilege against self-incrimination to

require that he be warned of his constitutional rights. Berkemer at 437.

       {¶28} The sole assignment of error is without merit.

       {¶29} For the foregoing reasons, the denial of Roswell’s Motion to Suppress is

affirmed. Costs to be taxed against the appellant.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.


                                             12

Case No. 2021-P-0045